DETAILED ACTION
Election/Restrictions
Applicant’s election of species (1) (the living cells include/are cancer cells, see claims 2 and 16-20), species (3) (the functional property comprises mass, see claims 6 and 7), species (5)
(the tissue sample is obtained from a pleural effusion in a subject, see claim 14), and species (7) 
(disaggregating the cancer cells comprises physical or mechanical disaggregation, see claim 18)
in the reply filed on March 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-7, 9, 11-14, and 16-18 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informality: “a cancer marker” in line 1 should be “a functional property of living cells” in order to correspond to the end of the claim. 
Claim 11 is objected to because of the following informality: “by biopsy” should be “by a biopsy”. 
Claim 13 is objected to because of the following informality: “tissue sample” should be “the tissue sample”. 
Claim 18 is objected to because of the following informality: “disaggregating the cancer cells” should be “the disaggregating step”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as vague and indefinite because it is unclear that genome sequencing what sequence and the claim is incomplete. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 12, and 16-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stevens et al., (Nature Biotechnology, 34, 1161-1167, 2016). 
Regarding claims 1-4, 6, 9, 12, and 16-18, Stevens et al., teach the method comprising: obtaining a tissue sample comprising living cells (eg., GBM PDCLs); disaggregating the tissue sample (eg., through cycles of enzymatic and mechanical dissociation) and loading individual live cells (eg., living single cells dissociated by Accutase) into an input channel of a measurement instrument (ie., a suspended microchannel resonator (SMR)); and flowing the live cells through the measurement instrument to measure a functional property of the live cells (ie., mass of the living single cells) as recited in claim 1 wherein the tissue sample is obtained from a human subject and the living cells include cancer cells (eg., GBM PDCLs) as recited in claim 2, the live cells are measured and leave the instrument in a living state (ie., the cells in SMR are living single cells), accessible for a subsequent assay as recited in claim 3, further comprising performing the assay on at least one cell from the living cells (eg., assaying living cells’ ability to form tumorspheres) as recited in claim 4, the functional property comprises mass as recited in claim 6, the measurement instrument comprises a suspended microchannel resonator (SMR) as recited in claim 9, the functional property is measured from the live cells within less than about 3 hours after the disaggregating step (ie., 7 minutes after the Accutase treatment) as recited in claim 12, the living cells are cancer cells (eg., GBM PDCLs) as recited in claim 16, the tissue sample is obtained from a solid tumor and the tumor is from one selected from the group consisting of a bone, bladder, brain (ie., GBM from a brain) , breast, colon, esophagus, gastrointestinal tract, urinary tract, kidney, liver, lung, nervous system, ovary, pancreas, prostate, retina, skin, stomach, testicles, and uterus of a subject as recited in claim 17, and disaggregating the cancer cells comprises physical or mechanical disaggregation (eg., through cycles of enzymatic and mechanical dissociation) as recited in claim 18 (see pages 1161-1163, Figures 1 and 2, and Online Methods). 
Regarding claim 7, since the specification teaches that “mass measurement instruments 
that use a suspended microchannel resonator (SMR) are capable of measuring mass, mass change, or MAR with a precision of at least about 0.01% of a cell mass “ (see paragraph [0023] of US 2020/0224239 A1, which is US publication of this instant case), the SMR taught by Stevens et al., has an ability to measure the mass with a precision of at least about 0.01 % of a cell mass.
Therefore, Stevens et al., teach all limitations recited in claims 1-4, 6, 7, 9, 12, and 16-18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al.,  as applied to claims 1-4, 6, 7, 9, 12, and 16-18 above, and further in view of Cagan et al., 
(US 2019/0011435 A1, priority date: December 30, 2015). 
The teachings of Stevens et al., have been summarized previously, supra. 
Stevens et al.,  do not disclose that the assay comprises genome sequencing as recited in claim 5.  However, Stevens et al., teach that “[M]AR measurement within the SMR is not a terminal assay, as cells are kept viable throughout the measurement and thereby remain compatible with downstream analyses. Thus, a key advantage of MAR measurements is that cells can be studied downstream of the SMR using other single-cell assays, as we demonstrated by quantifying the tumorsphere-forming potential of GBM-PDCL cells after passage through the device (Supplementary Fig. 1). This ability will ultimately allow for correlations between single-cell changes in MAR, other functional outcomes and non-functional biomarkers (e.g. genetics, gene expression, chromatin modifications). Further studies are needed to assess the effects of passage through the SMR on aspects of tumor cell biology, including changes in the transcriptome, genome, and proteome. Previous studies have found that cellular and genomic properties of single cells can be measured using techniques such as RNA-sequencing and are well- preserved following exposure to microfluidic environments” (see page 1166, right column, third paragraph). 
Cagan et al., teach that genomic information of a control sample is obtained by conducting whole genome sequencing of the nucleic acid molecules in the control sample (see paragraph [0106]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 by genome sequencing in view of the prior arts of Stevens et al., and Cagan et al..  One having ordinary skill in the art would have been motivated to do so because Stevens et al., have suggested that “[M]AR measurement within the SMR is not a terminal assay, as cells are kept viable throughout the measurement and thereby remain compatible with downstream analyses. Thus, a key advantage of MAR measurements is that cells can be studied downstream of the SMR using other single-cell assays, as we demonstrated by quantifying the tumorsphere-forming potential of GBM-PDCL cells after passage through the device (Supplementary Fig. 1). This ability will ultimately allow for correlations between single-cell changes in MAR, other functional outcomes and non-functional biomarkers (e.g. genetics, gene expression, chromatin modifications). Further studies are needed to assess the effects of passage through the SMR on aspects of tumor cell biology, including changes in the transcriptome, genome, and proteome. Previous studies have found that cellular and genomic properties of single cells can be measured using techniques such as RNA-sequencing and are well- preserved following exposure to microfluidic environments” (see page 1166, right column, third paragraph) while Cagan et al., teach that genomic information of a control sample is obtained by conducting whole genome sequencing of the nucleic acid molecules in the control sample (see paragraph [0106]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 5 by genome sequencing in view of the prior arts of Stevens et al., and Cagan et al., in order to measure genomic properties of the single cells (ie., individual live cells) taught by Stevens et al.. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al.,  as applied to claims 1-4, 6, 7, 9, 12, and 16-18 above, and further in view of Manalis et al., 
(US 2009/0053749 A1, published on February 26, 2009). 
The teachings of Stevens et al., have been summarized previously, supra. 
Stevens et al.,  do not disclose that the functional property is measured from the live cells within less than about 36 hours of the tissue sample being obtained by a biopsy as recited in claim 11. 
Manalis et al., teach to detect changes in cell biomechanics in cells within a sample using SMR wherein the sample is blood, urine, CSF, synovial fluid, and/or any other bodily fluid containing cells, fine needle aspirate or tissue samples processed to release individual cells (see paragraphs [0035],[0039], [0041], and [0042]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 11 by measuring the functional property from the live cells within less than about 36 hours of the tissue sample being obtained by a biopsy (ie., fine needle aspirate) in view of the prior arts of Stevens et al., and Manalis et al.. One having ordinary skill in the art would have been motivated to do so because Manalis et al., have successfully detected changes in cell biomechanics in cells within a sample using SMR wherein the sample is blood, urine, CSF, synovial fluid, and/or any other bodily fluid containing cells, fine needle aspirate or tissue samples processed to release individual cells (see paragraphs [0035],[0039], [0041], and [0042]) and the simple substitution of one kind of tissue sample (ie., the GBM PDCLS taught by Stevens et al.,) from another kind of tissue sample (ie., the fine needle aspirate taught by Manalis et al.,) during the process of performing the method recited in claim 11, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the GBM PDCLS taught by Stevens et al., and the fine needle aspirate taught by Manalis et al., are used for the same purpose (ie., measuring single-cell mass by SMR).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 11 by measuring the functional property from the live cells within less than about 36 hours of the tissue sample being obtained by a biopsy (ie., a fine needle aspirate) based on his or her experimental requirement in view of the prior arts of Stevens et al., and Manalis et al., so that the live cells in the fine needle aspirate would be used for measuring the functional property. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al.,  as applied to claims 1-4, 6, 7, 9, 12, and 16-18 above, and further in view of Manalis et al.. 
The teachings of Stevens et al., have been summarized previously, supra. 
Stevens et al.,  do not disclose that the tissue sample comprises a fine needle aspirate as recited in claim 13. 
Manalis et al., teach to detect changes in cell biomechanics in cells within a sample using SMR wherein the sample is blood, urine, CSF, synovial fluid, and/or any other bodily fluid containing cells, fine needle aspirate or tissue samples processed to release individual cells (see paragraphs [0035],[0039], [0041], and [0042]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 13 using the tissue sample comprising a fine needle aspirate in view of the prior arts of Stevens et al., and Manalis et al.. One having ordinary skill in the art would have been motivated to do so because Manalis et al., have successfully detected changes in cell biomechanics in cells within a sample using SMR wherein the sample is blood, urine, CSF, synovial fluid, and/or any other bodily fluid containing cells, fine needle aspirate or tissue samples processed to release individual cells (see paragraphs [0035],[0039], [0041], and [0042]) and the simple substitution of one kind of tissue sample (ie., the GBM PDCLS taught by Stevens et al.,) from another kind of tissue sample (ie., the fine needle aspirate taught by Manalis et al.,) during the process of performing the method recited in claim 13, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the GBM PDCLS taught by Stevens et al., and the fine needle aspirate taught by Manalis et al., are used for the same purpose (ie., measuring single-cell mass by SMR).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 13 using the tissue sample comprising a fine needle aspirate in view of the prior arts of Stevens et al., and Manalis et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al.,  in view of Manalis et al., as applied to claims 1-4, 6, 7, 9, 12, 13, and 16-18 above, and further in view of  Suresh et al., (US 2017/0232439 A1, published on August 17, 2017). 
The teachings of Stevens et al., have been summarized previously, supra. 
Stevens et al.,  do not disclose that the tissue sample is obtained from a pleural effusion in a subject as recited in claim 14. 
Suresh et al., teach that cells may be obtained as “samples” by a variety of  techniques such as phlebotomy, aspiration, biopsy, brush biopsy, cystoscopy, endoscopy, lavage, pleural effusion, lumbar puncture, swabbing, and brushing (see paragraph [0036]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 14 using the tissue sample obtained from a pleural effusion in a subject in view of the prior arts of Stevens et al., Manalis et al., and Suresh et al..  One having ordinary skill in the art would have been motivated to do so because Manalis et al., have successfully detect changes in cell biomechanics in cells within a sample using SMR wherein the sample is blood, urine, CSF, synovial fluid, and/or any other bodily fluid containing cells, fine needle aspirate or tissue samples processed to release individual cells (see paragraphs [0035],[0039], [0041], and [0042]) and the simple substitution of one kind of tissue sample (ie., a bodily fluid containing cells taught by Manalis et al.,) from another kind of tissue sample (ie., a pleural effusion taught by Suresh et al.,) during the process of performing the method recited in claim 14, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the bodily fluid containing cells taught by Manalis et al., and the pleural effusion taught by Suresh et al., are used for the same purpose (ie., measuring single-cell mass by SMR).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 14 using the tissue sample obtained from a pleural effusion in a subject in view of the prior arts of Stevens et al., Manalis et al., and Suresh et al..  
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
16.	 No claim is allowed. 
17.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 16, 2022